Exhibit 10.79

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.  THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.





 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 20, 2010 among PINNACLE AIRLINES, INC., a Georgia corporation
(“Pinnacle”), COLGAN AIR, INC., a Virginia corporation (“Colgan”, and together
with Pinnacle, each a “Borrower” and collectively, the “Borrowers”), the Loan
Parties party hereto (the “Loan Parties”), the lenders party hereto (the
“Lenders”), and C.I.T. LEASING CORPORATION, as Administrative Agent (in such
capacity, “Administrative Agent”) and Collateral Agent.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Loan Parties, the Lenders, Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of July 30, 2009, as amended by that certain First Amendment to Credit Agreement
dated as of January 13, 2010 (collectively, the “Credit Agreement”), pursuant to
which the Lenders have provided certain credit facilities to the Borrowers; and
 
WHEREAS, the parties hereto now desire to amend the Credit Agreement pursuant to
this Amendment.
 
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
 
1. Defined Terms; Incorporation of the Credit Agreement.  All capitalized terms
which are not defined hereunder shall have the same meanings as set forth in the
Credit Agreement, and the Credit Agreement, to the extent not inconsistent with
this Amendment, is incorporated herein by this reference as though the same were
set forth in its entirety.  To the extent any terms and provisions of the Credit
Agreement are inconsistent with the amendments set forth in paragraph 2 below,
such terms and provisions shall be deemed superseded hereby.  Except as
specifically set forth herein, the Credit Agreement shall remain in full force
and effect and its provisions shall be binding on the Borrowers, Administrative
Agent, Collateral Agent, Lenders and the Loan Parties.
 
2. Amendment to the Credit Agreement
 
(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
definitions “Incremental Term Loan”, “Prepayment Fee”, “Second Amendment
Effective Date” and “Term Loan Commitment Termination Date” to read as follows:
 
“Incremental Term Loan” shall mean that portion of the Term Loan Commitment in
an amount not to exceed $4,500,000, which may be funded upon the Second
Amendment Effective Date in multiple draws until the Term Loan Commitment
Termination Date in accordance with the provisions of Section 2.1(a).
 

 
 
1

--------------------------------------------------------------------------------

 



 
“Prepayment Fee” shall be an amount equal to (i) for any prepayment of the Term
Loan (excluding all regularly scheduled principal payments required under
Section 2.8(a)) made on or prior to the first anniversary of the Second
Amendment Effective Date, *** of the outstanding principal amount of the Term
Loan prepaid; or (ii) for any prepayment of the Term Loan (excluding all
regularly scheduled principal payments required under Section 2.8(a)) made after
the first anniversary of the Second Amendment Effective Date, and on or prior to
the second anniversary of the Second Amendment Effective Date, *** of the
outstanding principal amount of the Term Loan prepaid.
 
“Second Amendment Effective Date” shall mean August 20, 2010.
 
“Term Loan Commitment Termination Date” shall mean December 31, 2010.
 
(b) The definition of the terms “LIBOR Rate”, “Term Loan Commitment”, “Term Loan
Maturity Date” and “Three Month LIBOR Rate” set forth in Section 1.1 of the
Credit Agreement are hereby amended and restated to read as follows:
 
“LIBOR Rate” means, with respect to a Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of: (a) *** and (b) the rate determined by the
Administrative Agent to be the offered rate that appears on the Bloomberg BBAM
Screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such interest
period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period.  In the event that such
rate is not available at such time for any reason, then the “LIBOR Rate” with
respect to the Eurodollar Borrowing for such Interest Period shall be determined
by the Administrative Agent by reference to such other comparable publicly
available service for displaying the offered rate for dollar deposits in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, such other method as may be selected by the
Administrative Agent in the exercise of its reasonable business judgment.
 
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan in accordance with Section 2.1(a).  The amount
of each Lender’s Term Loan Commitment on the Effective Date is set forth on
Schedule 2.1.  The aggregate amount of the Lenders’ Term Loan Commitments on the
Second Amendment Effective Date is $27,800,000.  Effective upon the assignment
of an interest pursuant to Section 10.4, Schedule 2.1 may be amended by the
Administrative Agent to reflect such assignment.
 


 
 
 

 
 
2

--------------------------------------------------------------------------------

 

“Term Loan Maturity Date” means June 30, 2014 or such earlier date on which the
Term Loan is terminated in accordance with this Agreement.
 
“Three Month LIBOR Rate” means, for any day, the greater of (a) the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate that appears on the Bloomberg BBAM Screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on such day) with a term equivalent to three
months, determined as of approximately 11:00 a.m. (London time) on such day (or
if such day is not a Business Day, the immediately preceding Business Day), and
(b) ***.  In the event that such rate is not available at such time for any
reason, then the “Three Month LIBOR Rate” for such day shall be determined by
Administrative Agent by reference to such other comparable publicly available
service for displaying the offered rate for dollar deposits in the London
interbank market as may be selected by Administrative Agent and, in the absence
of availability, such other method as may be selected by Administrative Agent in
its sole discretion.
 
(c) Section 2.1(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(a)           (i) Subject to the terms and conditions set forth herein
(including the provisions relating to the funding of the Incremental Term Loan
set forth below), each Lender, severally and not jointly, agrees to make the
Incremental Term Loan to the Borrowers, in a principal amount not to exceed such
Lender’s pro rata share of the Incremental Term Loan Commitment which may be
funded in up to three (3) draws beginning on the Second Amendment Effective Date
until the Term Loan Commitment Termination Date, at which point the Borrowers’
ability to request draws under the Incremental Term Loan shall terminate and no
longer be in effect.  Notwithstanding the foregoing, the aggregate principal
amount of Term Loan outstanding at any time (the “Outstanding Term Loan”) shall
not exceed the lesser of (“Maximum Availability”):
 
(x)           the total amount of the Lenders’ Term Loan Commitments as reduced
from time to time as a result of payments required to be made in accordance with
Sections 2.8 and 2.9 herein;  and
 
(y)           the Borrowing Base.
 
(ii)           In addition to the foregoing requirements, the Lenders’
obligation to fund any portion of the Incremental Term Loan shall be subject to
the following provisions:
 


 


 
 
 

 
 
3

--------------------------------------------------------------------------------

 

(w)           not less than five (5) Business Days prior to any draw under the
Incremental Term Loan, the Borrowers shall provide the Administrative Agent with
(i) executed Bills of Sale in form and substance reasonably acceptable to the
Administrative Agent, evidencing the purchase of the additional rotable and
repairable parts and consumable/expendable parts for Bombardier Dash 8-Q400
Aircraft to be included in the Borrowing Base (the “Additional Q400 Parts”),
(ii) a Borrowing Base Certificate evidencing availability under the Borrowing
Base for such drawing under the Incremental Term Loan and (iii) a certification
that such Additional Q400 Parts included in the Borrowing Base satisfy each of
the requirements set forth in the definition of Eligible Bombardier Rotable
Parts and Eligible Bombardier Consumable/Expendable Parts, as applicable;
 
(x)           no Default or Event of Default shall have occurred or be
continuing;
 
(y)           the representations and warranties of the Borrowers set forth in
Article III hereunder shall be true and correct in all material respects on and
as of such request and the date of any funding of any portion of the Incremental
Term Loan; and
 
(z)           the Borrowers shall have provided the Administrative Agent with
such other documents, certificates and opinions as requested by the
Administrative Agent.
 
(d) Section 2.8(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(a)           The Borrowers hereby unconditionally promise to pay to the
Administrative Agent, for the account of each Lender, the outstanding amount of
the Obligations on the Term Loan Maturity Date.  In addition to the foregoing,
the aggregate principal amount of the Term Loan shall be payable in consecutive
quarterly installments (the date of each such installment, a “Repayment Date”)
on the dates and in the amounts set forth below, with the entire unpaid
principal balance of the Term Loan, if not sooner paid, being due and payable,
without notice or demand, on the Term Loan Maturity Date, (such payments to be
distributed ratably among the Lenders in accordance with their respective Term
Loan Commitments):
 


 
 
 

 
 
4

--------------------------------------------------------------------------------

 



 
Repayment Date
Payment
Quarter ending September 30, 2010
***
Quarters ending December 31, 2010
through June 30, 2012
*** per quarter of the outstanding principal amount of the Term Loan on
December 31, 2010
Quarters ending September 30, 2012 and each fiscal quarter ending thereafter
through the Term Loan Maturity Date
 
*** per quarter of the outstanding principal amount of the Term Loan on
December 31, 2010
 



(e) Section 2.9(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(a)           The Borrowers shall have the right at any time and from time to
time to prepay the Term Loan in whole or in part, subject to (i) prior notice in
accordance with paragraph (b) of this Section, (ii) the provisions of Section
2.14 below in an amount of *** or any integral of *** in excess thereof, or the
full amount of the Term Loan and (iii) receipt by Administrative Agent (for the
benefit of the Lenders) of the Prepayment Fee.
 
(f) Schedules 2.1, 3.17 and 3.23 to the Credit Agreement are hereby deleted and
shall be replaced with Schedule 2.1, Schedule 3.17 and Schedule 3.23 attached
hereto.
 
3. Representations and Warranties; No Default.  Except for the representations
and warranties of the Loan Parties made as of a particular date, the
representations and warranties set forth in Article III of the Credit Agreement
shall be deemed remade as of the date hereof by the Loan Parties; provided,
however, that any and all references to the Credit Agreement in such
representations and warranties shall be deemed to include this Amendment.  The
Loan Parties hereby represent, warrant and covenant that after giving effect to
the amendments contained in this Amendment, no Default or Event of Default has
occurred and is continuing.
 
4. Fees and Expenses.  (a) The Borrowers agree to pay on demand all reasonable
costs and expenses actually incurred by Administrative Agent and the Lenders in
connection with the drafting, negotiation, execution and implementation of this
Amendment including, but not limited to, the expenses and reasonable fees of
counsel for Administrative Agent and the Lenders.
 
(b) In addition to any other fees and expenses due hereunder on or prior to the
date hereof, the Borrowers shall pay to the Lenders an amendment fee in the
amount of *** payable on the date hereof, which shall be fully earned and
non-refundable on the date hereof.
 


 
 
 

 
 
5

--------------------------------------------------------------------------------

 

5. Closing Documents.  This Amendment shall be deemed effective as of the date
hereof provided that Borrowers shall deliver to Administrative Agent the
following documents and/or complete the following requirements (collectively,
the “Closing Requirements”) upon execution hereof (in each case in form and
substance satisfactory to Administrative Agent and the Lenders):
 
(a) this Amendment executed by the Loan Parties, Administrative Agent and the
Lenders;
 
(b) the Substitute Term Loan Note executed by the Borrowers; and
 
(c) such other documents, instruments, agreements, opinions or certificates as
required by Administrative Agent.
 
6. Effectuation.  Upon the full execution of this Amendment and delivery or
completion, as applicable, of the Closing Requirements, without any further
action required by the parties hereto, the amendments to the Credit Agreement
contemplated by this Amendment shall be deemed effective as of the date
hereof.  There are no other conditions precedent or subsequent to the
effectiveness of this Amendment.
 
7. Continuing Effect.  Except as otherwise specifically set forth herein, the
provisions of the Credit Agreement shall remain in full force and effect.
 
8. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.  A facsimile or other electronic
signature to this Amendment shall be deemed an original signature hereunder.
 
[SIGNATURE PAGE FOLLOWS]


 
 
 

 
 
6

--------------------------------------------------------------------------------

 
.



Signature Page to Second Amendment to Credit Agreement
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to Credit Agreement as of the date first above written.
 
LOAN PARTIES:
PINNACLE AIRLINES, INC., a Georgia corporation
By:                                                                           
Name:                                                                
Title:                                                                
 
COLGAN AIR, INC., a Virginia corporation
By:                                                                           
Name:                                                                
Title:                                                                
 
PINNACLE AIRLINES CORP., a Delaware corporation
By:                                                                
Name:                                                                
Title:                                                                
 
ADMINISTRATIVE AGENT:
 
C.I.T. LEASING CORPORATION, as Administrative Agent and Collateral Agent
By:                                                                
Name:                                                                
Title:                                                                
LENDER:
 
CIT BANK, as a Lender
By:                                                                
Name:                                                                
Title:                                                                




 
 
7

--------------------------------------------------------------------------------

 

Schedule 1
 
COLGAN
 
Address
Colgan Air, Inc. 
Albany International Airport 
Albany Hangar 
85 Sicker Road 
Latham, NY 12110
Colgan Air, Inc. 
Logan Airport 
200 Terminal B 
East Boston, MA 02128
Colgan Air, Inc. 
Newark International Airport 
Terminal C Gate 115 Office 
Newark, NJ 07114
Colgan Air, Inc. 
Washington Dulles International Airport 
Dulles Hangar 
23321 Autopilot Drive 
Sterling, VA 20166
Colgan Air, Inc. 
George Bush Intercontinental-Houston Airport 
Houston Hangar 
17555 John F Kennedy Blvd. 
Houston, TX 77032
Colgan Air, Inc. 
LaGuardia Airport 
Hangar 4 
Central Terminal Drive 
Flushing, NY 11731




 
 
8

--------------------------------------------------------------------------------

 

Schedule 1
PINNACLE
 
Pinnacle Airlines, Inc. 
Hartsfield-Jackson Atlanta International Airport 
11700 Spine Road, Gate 32 Ramp Level, Door D32-1-D1 
Atlanta, GA 30320
Pinnacle Airlines, Inc. 
Detroit Metropolitan Wayne County Airport 
2640 World Gateway, B2-348, BC Concourse, below C21 
Romulus, MI 48174
Pinnacle Airlines, Inc. 
Municipal/Baerfield Airport 
FWA Hangar 
11102 West Perimeter Road 
Fort Wayne, IN 46809
Pinnacle Airlines, Inc. 
Indianapolis International Airport 
7800 Col. H. Weir, Suite 50 or Door 05A.215, under A Concourse between A6 and
A8 
Indianapolis, IN 46241
Pinnacle Airlines, Inc. 
Memphis International Airport 
MEM Hangar 
2934 Winchester 
Memphis, TN 38118
Pinnacle Airlines, Inc. 
Minneapolis-St. Paul International Airport 
4300 Glumack Dr. RM C-1348, below Gates C8 and C10 
St. Paul, MN 55111
Pinnacle Airlines, Inc. 
South Bend Regional Airport 
Studebaker Hangar 
4819 Lincoln Way West 
South Bend, IN 46628
Pinnacle Airlines, Inc. 
Mc Ghee Tyson Airport 
TYS Hangar 
330 Flagship Dr. 
Alcoa, TN 37701





     

 
 
9

--------------------------------------------------------------------------------

 



Schedule 1
 
Pinnacle Airlines, Inc. 
Benedum Airport 
2400 Aviation Way
Bridgeport, WV  26330
Pinnacle Airlines, Inc. 
Greenville-Spartanburg International Airport
Cargo Building
1900 GSP Drive, Suite 34 
Greer, SC 29651


     

 
 
10

--------------------------------------------------------------------------------

 



 
Schedule 2.1
 
List of Lenders and Commitments
 


 
Lender
Term Loan Commitment
CIT Bank
$27,800,000.00


 
 
11

--------------------------------------------------------------------------------

 

Schedule 3.17
 
As of July 31, 2010
 
Indebtedness in excess of $1M
 
($000)
 
***


     

 
 
12

--------------------------------------------------------------------------------

 

Schedule 3.23
Schedule of Customary Airline Insurance
 
***


     

 
 
13

--------------------------------------------------------------------------------

 
